PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/179,738
Filing Date: 2 Nov 2018
Appellant(s): LANG et al.



__________________
Stephen A. Merrill
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 10, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 13, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
1.	Appellant asserts, with regard to the Objection to the Specification and 35 U.S.C. 112(a) rejection, that Para.109 of the specification and Figure 4 provide support for the claim limitation "Wherein the knitted yarn layer is stitched to the knitted synthetic monofilament by yarn from the knitted yarn layer forming stitches around the knitted synthetic monofilament".
Examiner respectfully disagrees, Para.109 of the Specification merely states that "The first textile layer 43 made from a yarn is connected to the second layer 44 by stitches 45", this does not include written support for the knitted yarn layer forming stitches ‘around’ the knitted synthetic monofilament. Additionally, at best Figure 4 shows ‘45’ going over a portion of a wale of ‘44’, this is not a showing of the claim limitation “the knitted yarn layer forming stitches around the knitted synthetic monofilament”. The plain definition of ‘around’ is located or situated on every side; or, on every side of. Further, the Specification and Drawings clearly do not disclose or show “forming stitches around”; the Specification does not describe how the knit layers are formed or 

2.	Appellant asserts that Dua in combination with Sokolowski does not disclose that the knitted yarn layer is stitched to the knitted monofilament by yarn from the yarn layer forming stitches around the knitted monofilament. Claim 1 recites “wherein the knitted yarn layer is stitched to the knitted synthetic monofilament by yarn from the knitted yarn layer forming stitches around the knitted synthetic monofilament.” The Examiner relied on Dua’s yarn 113 of surface 111 for the knitted yarn layer and yarn 114 for a knitted synthetic filament.” The Examiner then alleged that the claim element reproduced above is “seen in” Dua’s Figures 4B and 4C, but these figures do not disclose yarn from the knitted yarn layer forming stitches around the knitted synthetic monofilament for two reasons: (1) a skilled artisan would not rely on Dua’s Figures 4B and 4C as disclosing any particular knitting structure and would therefore not understand these figures as disclosing the recited claim feature; and (2) to the extent Figures 4B and AC suggest any particular knitting structure, it does not include yarn 113 of surface 111 forming any stitches around a knitted synthetic filament. The rest of Dua and Sokolowski do not fill in these deficiencies.
Examiner respectfully disagrees and notes that Dua clearly discloses in Para.22 that Figures 4B and 4C show the knit component ‘110’ is a double knit material. Additionally, one of ordinary skill in the art would recognize Figures 4B and 4C of Dua are clearly showing a double knit material schematic. As noted in the Final rejection filed 05/12/2021, Dua discloses “wherein the knitted yarn layer (113 of 111 in toe area of 303 

3.	Appellant asserts it would not have been obvious to combine Dua and Sokolowski. Stating there is no basis for the Office's assertion that Sokolowski's monofilament yarn would impart the desired variety of physical properties, as Sokolowski never discusses the effect that choosing a monofilament versus a 
properties from a multifilament yarn. And the Office has failed to provide any reason that would have led a person of ordinary skill in the art to use monofilament yarn in place of Dua's yarn 114. Further, Appellant asserts the Office's intended use/design choice rationale is also flawed. For example, Dua and Sokolowski do not show that monofilament was known in the art to be suitable for Dua's intended purpose of its yarn 114. Thus, the Office has not shown that the proposed substitution merely involves selecting a known material based on its suitability for its intended use. Indeed, both of the Office's obviousness rationales appear to be driven by impermissible hindsight because the Office does not provide any reason why one of ordinary skill in the art would have used Sokolowski's monofilament in the way claimed.
Examiner respectfully disagrees. The teachings of Sokolowski are clear that a selection of yarn content and yarn type in the knitted shoe art is done in order to provide the desired physical properties for the shoe upper; i.e. strength, stretch, support, stiffness, recovery, fit, and form (para.6 & 50-51). Additionally, Sokolowski does not need to specifically show the effects of monofilament versus multifilament as its teaching shows that it is obvious practice for one of ordinary skill in the art to select the yarn content and yarn type needed to deliver the desired properties to the shoe upper. It is evident by Sokolowski’s teachings that a synthetic filament formed as a monofilament yarn or a multifilament yarn shows that a synthetic filament yarn created as a monofilament or a multifilament is well known in the art and is readily acknowledged by those with ordinary skill in the art as an obvious option when selecting a yarn for knitting 

4.	Appellant asserts Dua in combination with Sokolowski does not disclose knitted monofilament disposed between and knitted to both the first layer and the second layer of knitted yarn. As discussed above, a skilled artisan would not rely on Dua’s Figure 4C as disclosing any particular knitting structure, a skilled artisan would therefore not understand this figure as disclosing the recited claim feature. In addition, to the extent Figure 4C suggests any particular knitting structure, it does not include a knitted synthetic monofilament disposed between and knitted to a first and second layer. The only yarn 114 that is disposed between two layers is the zig zag yarn in Figure 4C. But this yarn 114 is not a knitted synthetic filament. Instead, it is merely a yarn that runs between a pair of layers. A skilled artisan would not consider such a yarn to be a knitted filament. Nor does the schematic suggest a knitted connection between this yarn 114 and the first and second layers. For the foregoing reasons, Dua’s Figure 4C does not disclose “wherein the first portion comprises a first layer of knitted yarn, a second layer of knitted yarn, and a knitted synthetic monofilament disposed between the first layer and the second layer, wherein the knitted monofilament is knitted to both the first layer and the second layer.”
Examiner respectfully disagrees. Dua clearly discloses in Para.22 that Figure 4C shows the knit component ‘110’ is a double knit material. Additionally, one of ordinary skill in the art would recognize Figure 4C of Dua is clearly showing a double knit 
                                                                                                                                                                                         
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732 
                                                                                                                                                                                                       /ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.